DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                Specification
2.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
3.	The “a second die-attach film and a second device die over and contacting the second die-attach film” of claims 5 and 12 are not found in the specification.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 5, 12-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   
6.	Regarding claims 5 and 12, “a second die-attach film over and adhered to the adhesive film; a second package component overlapping and adhered to the second die-attach film”. 

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 3-5, 7-9, 12-17, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 3, depends on claim 2, recites that the homogeneous material comprises silicon, while claim 4, also depends on claim 2, recites that the homogeneous material comprises a metal. It is confusing how the homogeneous material can be at the same time silicon and metal from the same dependent claim.

 Specifically claim 7 recites “an adhesive film underlying the first die- attach film and overlying the first dummy die” which is indefinite. It is unclear if the adhesive film is the same as the die attach film, because [0019] of applicant’s disclosure indicates that “Device dies 24A and 24B are attached to LTHC coating 22 through Die-Attach Films (DAFs) 26, which are adhesive films”, is confusing. In the interest of compact prosecution, the above recitation will be interpreted as the same. 

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
10.	Claim(s) 1-4, 7-8, 18-19, is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al., US 2018/0082988 A1.
Claim 1. Cheng et al., disclose a package comprising: 
-a first dummy die free (item 100, fig. 20) from active devices and passive devices therein; 
-a first die-attach film (item 116, label in fig. 4) over and attached to the first dummy die (100); 
-a first device die (item 114) over and contacting the first die-attach film (116); 
-an encapsulant (item 130) encapsulating the first die-attach film and the first device die therein, wherein a first bottom surface of the encapsulant is coplanar with a second bottom surface of the first die-attach film (as seen in the structure of fig. 20);
-a redistribution structure (item 160) over the first device die and the encapsulant; 
-a solder region (item 166) over and electrically connected to the first device die through the redistribution structure; 
In the embodiment of fig. 20, Cheng does not show a package component is bonding to the redistribution structure through the solder region. 
However, in the embodiment of fig. 28, Cheng shows that a package component (item 400) is bonding to the redistribution structure through the solder region (item 166).
To implement the integration density of a variety of electronic components (such as, transistors, diodes, resistors, capacitors, etc.), it would have been obvious to one of ordinary skill in the art at the time of invention to allow more components to be integrated into a given area to enable production of semiconductor devices with enhanced functionalities and small footprints on a printed circuit board (PCB).

Claim 18. Cheng et al., disclose a package comprising: 
-a first package component (item 200, fig. 20) comprising: 
-a device die (item 114); 
-a molding compound (item 130) molding the device die therein; 
-and a redistribution structure (item 160) comprising dielectric layers (items 132, 140, 148, and 156) and redistribution lines (items 138/146/154), wherein the redistribution lines are electrically connected to the device die; 
-and a support die (item 100) attached to the first package component, wherein the support die is free from devices and conductive lines therein, as seen in the structure of fig. 20.

 In the embodiment of fig. 20, Cheng does not show a second package component over and bonding to the first package component; and wherein the second package component and the support die are on opposing sides of the first package component. 
However, in the embodiment of fig. 28, Cheng shows that a second package component (item 400) over and bonding to the first package component (item 200); and wherein the second package component and the support die are on opposing sides of the first package component (this limitation would read through the structure of fig. 28). 
Therefore, to implement the integration density of a variety of electronic components (such as, transistors, diodes, resistors, capacitors, etc.), it would have been obvious to one of ordinary skill in the art at the time of invention to allow more components to be integrated into a given area to enable production of semiconductor devices with enhanced functionalities and small footprints on a printed circuit board (PCB).

Claims 2-4. Cheng et al., disclose the package of claim 1, wherein an entire of the first dummy die is formed of a homogeneous material, wherein the homogeneous material comprises silicon. This limitation would read through [0068], wherein is disclosed package substrate 400 may be made of a semiconductor material such as silicon, germanium, diamond, or the like.  

Claim 7. Cheng et al., disclose the package of claim 1 further comprising an adhesive film (item 102, fig. 20) underlying the first die- attach film (item 116) and overlying the first dummy die (item 100).

Claim 8. Cheng et al., disclose the package of claim 7, wherein edges of the encapsulant are vertically aligned to respective edges of the first die-attach film. This would read through the structure of fig. 20, items 130 and 116.

Claim 19. Cheng et al., disclose the package of claim 18, wherein the support die is a blank die formed of a homogeneous material. This limitation would read through [0068], wherein is disclosed package substrate 400 may be made of a semiconductor material such as silicon, germanium, diamond, or the like. 
Allowable Subject Matter
11.	Claims 6, 10-11, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
12.	Claims 5, 9, 12-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

(A)	Claim 6 contains allowable subject matter because none of references of record teach or suggest, either singularly or in combination, at least the limitation of wherein first edges the first device die is laterally recessed from corresponding second edges of the first dummy die. 

(B)	Claim 10 contains allowable subject matter because none of references of record teach or suggest, either singularly or in combination, at least the limitation of wherein the first die-attach film has a top surface in physical contact with the first device die, and a bottom surface in physical contact with the first dummy die.
(C)	Claim 11 contains allowable subject matter because none of references of record teach or suggest, either singularly or in combination, at least the limitation of wherein edges of the encapsulant are vertically aligned to respective edges of the first dummy die. 

(D)	Claim 20 contains allowable subject matter because none of references of record teach or suggest, either singularly or in combination, at least the limitation of an adhesive film over and contacting the support die; and a die-attach film over and contacting the adhesive film, wherein the die-attached film is underlying and in physical contact with the device die, and first edges of the adhesive film are vertically aligned to second edges of the molding compound, and wherein both of the first edges and the second edges are laterally recessed from corresponding third edges of the support die. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394. The examiner can normally be reached M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899